I concur in the opinion delivered by Mr. Justice Riley. However, I desire to express my views more fully than therein expressed upon the facts disclosed by the record.
It is the contention of the defendants in error that the lease is void for the reason that no well was drilled to the Wilcox sand within six months from the date of the lease. I do not agree with the construction placed upon the lease by the defendants in error. If that were the only clause in the lease relating to drilling a well, then the contention of the defendants in error would be sound. However, we must consider all of the terms of the lease together in arriving at the intention of the parties executing the same. Time will not be considered as the essence of the contract unless it is made to appear from the plainly expressed provisions of the contract that such was the intention of the parties. Marshall v. Miller,104 Okla. 144, 230 P. 494; R. T. Stuart Co. v. Graham,117 Okla. 117, 245 P. 608; Drumright v. Brown, 76 Okla. 162,184 P. 110; Willett v. Kesselring, 78 Okla. 199, 189 P. 752: Peters v. Bledsoe, 78 Okla. 256, 190 P. 407; Mitchell v. Probst,52 Okla. 10, 152 P. 597; Shenners v. Adams, 46 Okla. 368, 148 P. 1023; Wiebener v. Peoples, 44 Okla. 32, 142 P. 1036; Standard Lumber Co. v. Lumber Co., 21 Okla. 617, 96 P. 761; section 5061, C. O. S. 1921.
In addition to providing that the lessee agrees to "immediately commence operation for drilling a well" upon the property covered by the lease and "continuing in a diligent manner until the well is drilled to the Wilcox sand found around 4,200 feet," and providing that "if this well is not completed to that depth within six months from this date this lease is null and void," the lease also provides that the term of five years is given so parties could drill to Cromwell sand or plug back the well in event it was dry in Wilcox sand. Also that "the drilling of a well is the consideration in this lease." It is further provided that, "it is agreed that this lease shall remain in force for the term of five years from date, and so long thereafter as oil or gas, or either of them is produced from said sand by the lessee." It is further provided that, "if no well be completed on said land on or before the 12th day of March, 1930, this lease shall terminate as to both parties unless the lessee on or before that date shall pay or tender to the lessor or to the lessor's credit" in the bank designated in the lease "or its successor, the sum of $20, which shall operate as rental and cover the privileges of deferring the commencement of a well for twelve months from date." In like manner and upon like payments or tender the commencement of the well may be further deferred to periods of the same number of months successively. So, in my opinion, under a fair construction of the terms of the lease, time was not of the essence of the contract, but the parties had in mind that a well should be immediately commenced and a test well drilled to the Wilcox sand found around 4,200 feet, within a reasonable time after the date of the lease, but if in drilling to the Wilcox sand a producing sand was found at a lesser depth, that the parties intended that such well should be a consideration for the lease. It certainly could not be seriously contended that if in attempting to complete a well to the Wilcox sand within six months a valuable commercial well should be found at 2,000 feet, the same was not to be saved, but that the lessee should press his operations in order to reach the Wilcox sand within the six months. If such had been the intention of the parties, I see no reason why they should have incorporated the provision in the lease that "the drilling of a well is the consideration of this lease" or providing for the extending of the lease after the six months period upon payment of $20 rental. As said before, it is my opinion that, under a fair construction of all of the terms and provisions of the lease, the lessor intended that a test well should be drilled to the Wilcox sand within a reasonable time after the date of the execution of the lease, and if a well was found in the Cromwell sand or in other sands, the same was to be a consideration for the lease, and, of course, what would be a reasonable time in drilling a test well to the Wilcox sand would depend upon conditions. This is not an action to cancel a lease upon the grounds that a test well was not drilled to the Wilcox sand within a reasonable time, but it is an attempt to cancel the lease for the reason and upon the sole ground that the lessee did not comply with the first clause of the lease requiring that a well be completed to the Wilcox sand *Page 101 
within six months and ignoring all of the other provisions of the lease that tend to shed light upon the intention of the parties. This I do not feel is in accordance with a proper construction of the lease contract, and I am of the opinion that the rule of law announced in the syllabus is correct, and, therefore, concur in the opinion as written, elaborating on my views in this concurring opinion.